Case 2:19-cv-00128-KS-MTP Document1 Filed 09/06/19 Page 1 of 4

 

 

 

 

 

 

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
IN THE UNITED STATES DISTRICT COURT FILED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
EASTERN DIVISION SEP 06 7019
ARTHUR JOHNSTON
ENSCO OFFSHORE § By _———— DEPUTY
COMPANY §
Plaintiff §
Vv. ' =
s CIVIL ACTION NO. :./Sev LAS KI-MTP
GREGORY CORNELIUS §
TURNER §
Defendant § IN ADMIRALTY

COMPLAINT FOR DECLARATORY JUDGMENT
Plaintiff, ENSCO Offshore Company (hereinafter “Ensco” or “Plaintiff’), files this
Complaint for Declaratory Relief under 28 U.S.C. §§ 2201(a) and 2202 and Rule 57 of the
Federal Rules of Civil Procedure requesting that this Court declare the rights, liabilities and other
legal relationships between Ensco and Gregory Cornelius Turner (hereinafter “Turner” or

“Defendant”), pursuant to applicable admiralty law.

PARTIES
l. Plaintiff, ENSCO Offshore Company is a Delaware corporation with its principal
place of business in Texas.
2. Upon information and belief, Defendant, Gregory Cornelius Turner, resides at 80

Tom Lewis Road, Tylertown, Mississippi 39667. He can be served at this address or wherever
he may be found.
JURISDICTION AND VENUE
3. This is an admiralty and maritime claim within the meaning of 9(h) of the Federal

Rules of Civil Procedure. This Court has jurisdiction pursuant to Art. III, § 2, cl. 1 of the United
Case 2:19-cv-00128-KS-MTP Document1 Filed 09/06/19 Page 2 of 4

States Constitution, because the facts and events underlying the subject dispute occurred on
navigable waters involving maritime commerce. See also 28 U.S.C. §§ 1331 and 1333.

4, Plaintiff brings this action for Declaratory Judgment pursuant to 28 U.S.C. §2201.
Maintenance and cure issues, such as those presented in this case, present a justiciable
controversy for purposes of maintaining an action under the Declaratory Judgment Act, 28
U.S.C. § 2201.

5. Venue is proper in this Honorable Court, pursuant to 28 U.S.C. § 1391(b)(1),
because Defendant resides in Tylertown, Mississippi, which is located within the Eastern
Division of the United States District Court for the Southern District of Mississippi.

FACTS

6. Turner was employed by Ensco as a galleyhand on Rig 102, located in the Gulf of
Mexico. On or about October 24, 2018, Turner went to the medic on Rig 102, complaining of
pain in his lower abdomen. Over a period of days, Turner stated he had pain in his lower
abdomen and that he was concerned his prostate was inflamed. However, Turner asked not to be
examined, stating he did not want any paperwork completed concerning this illness. Information
in his medical records indicates he had previously complained of the same pain when not aboard
Rig 102. In fact, Turner certified he had not had any injury of any kind each day from October
22, 2018, until he left the rig on October 31, 2018. At his request for permission to see his
private doctor, Turner was transported from offshore to land on October 31, 2018. Turner’s
hitch had been scheduled to end sometime around the first week of November, 2018.

7. On or about December 3, 2018, Turner claimed he had ruptured a disc in his back

during his last hitch while unloading groceries.
Case 2:19-cv-00128-KS-MTP Document1 Filed 09/06/19 Page 3 of 4

8. Turner has been treating with medical professionals in Hattiesburg, Mississippi.
The medical records obtained to date reveal Turner was treating for back symptomology prior to
coming in from offshore and that Turner informed at least one of his treating physicians that it
was not a work-related injury.

9. Without waiving any of its rights to rely on certain legal defenses to legitimately
question Tuner’s maintenance and cure claim, Ensco initiated maintenance and cure payments to
Turner,

10. Primarily, in order to be entitled to maintenance and cure, Turner must have been
injured while in the ship’s service.

11. Another defense is that Turner willfully concealed a preexisting medical condition
from Ensco. There is no obligation to pay maintenance and cure to Turner if (1) Turner
intentionally misrepresented or concealed medical facts; (2) the non-disclosed facts were
material to Ensco’s decision to hire Turner; and (3) a connection exists between the withheld
information and injuries complained of.

12. Likewise, a seaman such as Turner is not entitled to maintenance and cure after he
reaches maximum medical cure, nor is there any obligation to pay maintenance and cure if the
seaman deserts his vessel without a justifiable reason.

REQUEST FOR DECLARATORY RELIEF

13. | Ensco seeks a judgment declaring that it has no further obligation to continue
maintenance and cure payments to Turner in light of the following: Turner’s inability or failure
to substantiate that his alleged back injury occurred in the service of the vessel; Turner’s failure

to accurately disclose his medical history and prior medical conditions on his application for
Case 2:19-cv-00128-KS-MTP Document1 Filed 09/06/19 Page 4 of 4

employment with Ensco; Turner’s maximum medical cure; and/or Turner’s willful desertion of

the vessel without a justifiable reason.

PRAYER
WHEREFORE, Plaintiff, ENSCO Offshore Company, seeks a judgment from this Court
declaring that Defendant, Gregory Cornelius Turner, is not entitled to maintenance and cure from
the Plaintiff for the reasons set out in this Complaint and for all other relief as may be just and
proper.
Respectfully submitted, this the 5"" day of September, 2019.

ENSCO OFFSHORE COMPANY

 

GALLOWAY, JOHNSON, TOMPKINS,
BURR & SMITH, APLC

2510 14" Street, Suite 910

Gulfport, MS 39501

Telephone: 228-214-4250

Facsimile: 228-214-9650

Email: kplatt@gallowaylawfirm.com

 

Email: jyoung@gallowaylawfirm.com
Attorneys for Plaintiff
